         Case 1:08-cr-00360-LAP Document 142 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

O’KENE WHITE,

                       Petitioner,
                                                No. 8 Cr. 360 (LAP)
-against-
                                                        ORDER
UNITED STATES OF AMERICA,

                       Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court has reviewed counsel’s letter dated June 5, 2020

[dkt. no. 141].       Counsel is relieved from representation of Mr.

White.     CJA counsel shall be appointed to represent Mr. White.

SO ORDERED.

Dated:       New York, New York
             June 8, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
